Citation Nr: 9935898	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  96-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to July 
1970.

The veteran's original claim of entitlement to service 
connection for a bipolar disorder was denied by a September 
1987 rating decision.  The veteran was informed of this 
decision by correspondence dated in October 1987, and did not 
appeal.

The veteran's bipolar disorder claim is before the Board of 
Veterans' Appeals (Board) on appeal from a January 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which found, among 
other things, that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for bipolar disorder.  However, in an October 1998 
Supplemental Statement of the Case, the RO found that new and 
material evidence had been submitted, but that the veteran 
was still not entitled to a grant of service connection for 
his bipolar disorder.

The veteran's 38 U.S.C.A. § 1151 claim is before the Board on 
appeal from a June 1995 rating decision, which denied the 
claim.

The veteran provided testimony at a personal hearing held 
before the RO in February 1998, a transcript of which is of 
record.

It is noted that the veteran had also perfected an appeal on 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD).  However, this appeal was 
withdrawn by the veteran at his February 1998 personal 
hearing.

In September 1999 the Board requested a VA medical opinion 
pursuant to 38 U.S.C.A. § 7109 and Veterans Health 
Administration (VHA) Directive 10-95-040 dated April 17, 
1995.  The requested opinion, dated in November 1999, was 
received by the Board and sent to the veteran's accredited 
representative in December 1999.  The representative was 
informed that they had sixty (60) days from the date of the 
correspondence in which to submit any additional evidence or 
argument in support of the veteran's claim.  Additional 
arguments were subsequently submitted by the representative 
later in December 1999.



FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for bipolar disorder was denied by a September 
1987 rating decision.  The veteran was subsequently informed 
of this decision by correspondence dated in October 1987, and 
did not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a bipolar disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The preponderance of the evidence shows that the 
veteran's bipolar disorder was not present during his 
military service or until many years thereafter, and that it 
is unrelated to his military service.

4.  The veteran was diagnosed with hepatitis C in September 
1994.  However, the evidence on file shows that the veteran 
had abnormal liver tests beginning in 1980, including a 
finding of questionable chronic active hepatitis or chronic 
persistent hepatitis in July 1980.

5.  The veteran has alleged that his hepatitis C is due 
either from his voluntary help to another patient during a 
period of VA hospitalization from August to September 1994, 
or from a needle injury that occurred while he was working at 
a VA facility in October 1980.

6.  No competent medical evidence is on file which relates 
the veteran's hepatitis C to any VA medical treatment.


CONCLUSIONS OF LAW

1.  The September 1987 rating decision denying service 
connection for bipolar disorder is final.  38 U.S.C.A. 
§ 4005(c) (1982) (38 U.S.C.A. § 7105(c) (West 1991)); 
38 C.F.R. §  19.192 (1987) (38 C.F.R. § 20.1103 (1999)).

2.  New and material evidence having been presented to reopen 
the veteran's claim of entitlement to service connection for 
a bipolar disorder, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's bipolar disorder was not incurred in or 
aggravated by his active service, nor may the bipolar 
disorder be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.307, 3.309 (1999).

4.  The veteran has not presented a well-grounded claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hepatitis C.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 1999); Sweitzer v. Brown, 5 Vet. App. 503 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bipolar Disorder

Background.  The veteran's psychiatric condition was 
clinically evaluated as normal on his January 1969 enlistment 
examination.  At that time he stated that he had not 
experienced nervous trouble of any sort.  In September 1969 
he was advised to see a psychiatrist by his first sergeant.  
It was noted at that time that he was using tranquilizers.  
He was subsequently seen in March 1970 for complaints of 
depression, feeling withdrawn from others, and nervousness.  
No further psychiatric treatment is shown in the service 
medical records, although the veteran reported in June 1970 
that he had experienced nervous trouble.  It is noted that no 
discharge examination appears to be on file.

The veteran's original claim of entitlement to service 
connection for a bipolar disorder was denied by a September 
1987 rating decision.  At the time of this decision, the 
evidence on file included the following:

(a)  A November 1972 VA medical examination, which made no 
pertinent findings regarding the veteran's psychiatric 
condition.

(b)  An August 1980 statement from the veteran, in which he 
reported that he enlisted in February 1969, and that he 
started using soft drugs and alcohol during Advanced 
Individual Training (A.I.T).  Further, he stated that when he 
went overseas he started to use hard drugs, which he reported 
were always readily available.  The veteran also reported 
that he continued to use drugs and alcohol since his 
discharge from the military.  He reported that he sought 
medical treatment for his drug and alcohol problem beginning 
in August 1979, at which time he was hospitalized at the VA 
Medical Center (VAMC) in Salt Lake City, Utah.

(c)  An August 1980 statement from a Social Worker and Staff 
Psychiatrist.  This statement reported that the veteran had 
been involved in drug and alcohol use for the past ten and a 
half years, and that this abuse began after the veteran 
entered service.  

(d)  Various VA medical treatment records that cover the 
period from May to September 1980, which show no treatment 
for psychiatric problems.

(e)  Reports of VA hospitalization from August to November 
1979, and from June to August 1980.  The records from the 
1979 hospitalization noted that this was the third "SLVAH" 
admission for the veteran who presented with the chief 
complaint of requesting alcohol rehab.  It was further noted 
that the veteran began drinking when he was a teenager in 
military service, and that it increased substantially.  After 
his discharge "in 1969" he used other drugs.  Diagnoses 
from this hospitalization were alcoholism and poly drug 
abuse.  The 1980 hospitalization records noted that veteran 
presented for detoxification and drug rehabilitation.  It was 
noted that the veteran was received "on Ward 3D as a 
transfer from 3A" where he had been evaluated and treated 
for depression.  Discharge diagnoses was chronic alcoholism 
and poly drug abuse.

(f)  A May 1987 statement from the Director of the Outpatient 
Substance Abuse program of the VAMC in Denver, Colorado.  
This physician noted that he had known the veteran for three 
years, and that the veteran carried the diagnosis of bipolar 
disorder and was medicated with lithium carbonate.  It was 
stated that prior to the veteran's discharge in 1970 he noted 
mood swings and depression.  It was also stated that from 
1970 to 1980 he was a heavy user of illicit drugs probably in 
part motivated by a need to control his mood swings.  This 
physician opined that there was a high probability that the 
veteran was suffering from bipolar disorder at the time of 
his discharge.

In the September 1987 rating decision, the RO held that the 
evidence of record did not establish a chronic psychiatric 
disorder in service or a psychosis within the one year 
presumption period following discharge from service without 
resorting to speculation, which was prohibited.  The veteran 
was informed of this decision by correspondence dated in 
October 1987, and did not appeal.

Thereafter, records on file show that the veteran again 
underwent VA hospitalization at various VA facilities from 
August to November 1994.  These records note that the veteran 
was hospitalized in August after a suicide attempt.  
Admitting provisional diagnoses from September 1994 were 
chronic alcohol abuse and manic depression.  Further, it was 
noted that the veteran had a long history of alcohol 
dependence and bipolar disorder, in and out of treatment, 
both inpatient and outpatient.  It was also noted, among 
other things, that the veteran was terribly physically abused 
as a child.  Diagnoses from October 1994 included bipolar 
affective disorder, mixed; alcohol abuse; and organic 
personality syndrome.  

Also on file is a VA consultation report concerning the 
veteran, dated in October 1977.  The physician who issued the 
report noted that he was asked to see the veteran as an 
urgent consult because of the veteran's past history of 
violence and fear that he might even be "homicidal."  On 
evaluation, the veteran gave a long, long history of a 
moderately severe, acting out behavior problem.  He described 
difficulties in his childhood, of having been beaten himself, 
and of being kicked out of the house at age 15.  Also, he 
left school in the 10th grade and got his GED in the 
military.  However, it was noted that the veteran and the 
military did not get along very well, and that he was either 
given a general discharge for unsuitability or unadaptability 
and since then had done various jobs, usually working as a 
painter.  Moreover, it was noted that while in military 
service, the veteran use all of the drugs he could obtain.  
The veteran stated that he used Heroin for some five years, 
but that his main problem now was drinking.  Following the 
consultation, the physician stated that he could not put a 
label on the veteran based upon this single interview.  The 
physician stated that the veteran apparently had psychiatric 
contacts as a child, and whether this represented a 
moderately severe sociopathic personality or whether it may 
really be more of a latent schizophrenia, he (the physician) 
did not know.  

In October 1995, the veteran submitted a claim of entitlement 
to service connection for bipolar disorder.  In support of 
this claim, the veteran submitted copies of his service 
medical records, as well as various other medical records 
that covered the period from October 1977 to September 1994, 
some of which were already on file.  Among other things, 
these records included a June 1980 psychiatric treatment 
record which noted that the veteran was a multi-drug user, 
and that he started using drugs at the age of 17.  Records 
from September 1994 state that the veteran first had bipolar 
symptoms in service, that he was terribly physically abused 
as a child, that he started military service at the age of 
17, and had the onset of depression in A.I.T. school.  

By correspondence dated in November 1995, the RO reminded the 
veteran that his claim of service connection for bipolar 
disorder had already been denied in 1987.  Therefore, his 
claim could not be reopened in the absence of new and 
material evidence.  Since there was no indication from the 
veteran's recent claim that there was any additional evidence 
to review, the RO concluded that there was no plausible basis 
to consider whether the claim was reopened.

The veteran underwent a VA compensation and pension 
examination in November 1995.  In summary, the examiner 
stated that the veteran had a long-standing excessive use of 
alcohol and a variety of drugs.  It was noted that the 
veteran disputed some of the statements about the drugs he 
had used, but did not deny excessive use.  The examiner 
stated that certain mood swings throughout the veteran's life 
were hard to evaluate with his use of alcohol and various 
drugs in excess.  The examiner found "no clear-cut evidence 
that his current bipolar disorder date[d] back to his service 
time, but I cannot tell for certain."  It was noted that the 
veteran would like to offer his difference in conduct as 
rated in the service between his A.I.T. and basic training 
versus his duty in Germany.  However, the examiner stated 
that many other factors would be involved as well.  The most 
clear diagnosis was found to be his bipolar disorder.

Additional VA medical records were subsequently added to the 
file that covered the period from October 1977 to November 
1995, some of which were already on file.  Among other 
things, these records show treatment for substance abuse and 
psychiatric problems.  In various entries found in these 
records, the veteran acknowledged that he had drug and 
alcohol problems either prior to and/or during service.

In a January 1996 rating decision, the RO found, among other 
things, that new and material evidence had not been presented 
to reopen the veteran's claim of service connection for a 
bipolar disorder.  The RO found that the evidence submitted 
with the current claim did not show that the veteran's 
bipolar disorder was incurred or aggravated during military 
service, nor diagnosed and manifested to a compensable degree 
within one year after service discharge.  Consequently, the 
RO concluded that the evidence submitted by the veteran was 
considered cumulative, that is, it summarized or referred to 
evidence previously considered and provided no new basis for 
consideration of the claim.

The veteran appealed the January 1996 rating decision to the 
Board.  

At his February 1998 personal hearing, the veteran testified 
that he entered the military shortly after his 17th birthday, 
and that, initially, he did not have any problems adjusting 
to military life.  However, beginning in March 1970, he began 
to experience mood swings and started getting into trouble.  
The veteran noted that his sergeant commented that he 
appeared to be depressed, as was shown in the service medical 
records.  He also testified that he started to use drugs and 
alcohol after service.  Further, the veteran testified that 
even though he was sent for a psychiatric evaluation, that 
was just a formality as they had already decided to discharge 
him for unsuitability.  He was first told that he had bipolar 
disorder in 1980, when he was hospitalized at the Salt Lake 
City VAMC for alcoholism.  Moreover, the veteran testified 
that he was drinking because of his feelings of depression.  
He also described his current treatment for a bipolar 
disorder, including the medication he was taking and the 
frequency of his visits to his VA therapist.  The veteran 
further testified that he was on disability retirement from 
the Postal Service due to various medical problems, including 
chronic obstructive pulmonary disease and hepatitis.

Also at his personal hearing, the veteran submitted a 
February 1998 statement from his treating psychiatrist at the 
Denver VAMC.  It is noted that the veteran testified that he 
had been seeing this psychiatrist for two and a half years.  
The psychiatrist noted that he had had the opportunity to 
review various records from the veteran's period of active 
duty.  Among other things, it was noted that while the 
veteran received excellent ratings through basic training, 
and during much of 1969, suddenly in 1970 he apparently 
became more irritable, lost motivation to participate, had 
numerous somatic complaints, and ran into repeated 
disciplinary problems.  Based on review of these records, as 
well as the veteran's post-service medical history, the 
psychiatrist opined that the veteran's dramatic change in 
mood and functioning between 1969 and 1970 "could very well 
have been the onset of his Bipolar Mood Disorder."  The 
veteran's representative contended that this statement was 
supportive of a diagnosis of bipolar disorder and also 
supportive that the diagnosis at discharge was incorrect and 
that the veteran was suffering from a bipolar disorder at 
discharge which continued to the present.  

In an October 1998 Supplemental Statement of the Case, the 
Hearing Officer found that the February 1998 statement from 
the veteran's treating psychiatrist constituted new and 
material evidence to reopen the veteran's claim of service 
connection for a bipolar disorder.  However, the Hearing 
Officer then proceeded to deny the veteran's claim on the 
merits.  Specifically, after providing a detailed summary of 
the medical evidence on file, the Hearing Officer concluded 
that the preponderance of the credible evidence showed that 
the veteran's psychiatric problems were unrelated to his 
brief period of active duty, and that relating bipolar 
disorder to military service could not be done without resort 
to speculation.  With respect to the May 1987 and February 
1998 medical statements in support of the veteran's claim, 
the Hearing Officer found that, to a significant degree, 
these opinions relied upon the history furnished by the 
veteran years after the events in question and at times when 
he was seeking compensation benefits.  Moreover, the most 
recent history furnished by the veteran was found to 
contradict the rather consistent history furnished in the 
more contemporaneous treatment records since the mid-1970's 
when treatment, rather than compensation, was the issue.  The 
Hearing Officer also stated that the opinions did not 
acknowledge or discuss the veteran's substantial behavioral 
problems and the effects of his significant substance abuse 
history, both dating long before service.  Therefore, the 
Hearing Officer determined that little weight was to be 
accorded to these two opinions.  More weight was given, 
instead, to the history found in the earliest medical records 
available dating from 1977 and afterwards.  The Hearing 
Officer noted that these records were prepared in the context 
of treatment only, and most predated the veteran's efforts to 
obtain compensation for his psychiatric condition by many 
years.  It was stated that these records provided a 
consistent description of the veteran's behavioral problems, 
legal problems, and extensive drug usage, before and after 
service.  The Hearing Officer found that these records 
constituted persuasive and credible evidence that the 
veteran's problems existed prior to service and merely 
continued during and after service.  In the absence of 
credible evidence of service incurrence or aggravation, the 
Hearing Officer concluded that the denial of service 
connection was to remain in effect. 

In a January 1999 statement, the veteran's representative 
took exception to several of the findings and conclusions of 
the Hearing Officer as outlined in the October 1998 
Supplemental Statement of the Case.  With respect to the 
February 1998 statement, the representative asserted that he 
did not believe that the Hearing Officer was qualified to 
determine what medical evidence was credible and what medical 
evidence was not credible from the veteran's psychiatrist.  
The representative also noted that the psychiatrist did treat 
the veteran on a continuous basis and did have service 
medical records to review in rendering the February 1998 
opinion.  The representative also emphasized that the Hearing 
Officer seemed to utilize and emphasize any evidence that 
indicated the veteran had a drug and alcohol problem.  
Further, the representative noted that the Hearing Officer 
determined that the opinions found in the May 1987 and 
February 1998 statements relied on the history furnished by 
the veteran years after the events in question and at times 
when he was seeking compensation benefits.  The 
representative contended that this was an arbitrary and 
capricious position to determine whether or not the evidence 
before the Hearing Officer supported service connection.  
Moreover, the representative stated that he did not think it 
was proper for anyone in an adjudication position to 
determine what the motivation was for someone to seek service 
connection.  

As noted above, this case came before the Board in September 
1999, at which time the Board requested a medical expert 
opinion from the VAMC in August, Georgia.  The Board 
specifically requested an answer the following.

What is the degree of probability that 
the veteran's bipolar disorder began 
during his period of military service or 
is due to such service?

Moreover, the Board noted that a discussion of the facts 
involved, including the veteran's pre-service history, his 
use of drugs and alcohol during service and thereafter, as 
well as the mood swings and other problems the veteran 
experienced during service, will be of considerable 
assistance to the Board.  (Emphasis in Original).  If the 
expert found that any of these matters could not be medically 
determined without resort to mere speculation or conjecture, 
the expert was request to provide comment to this effect in 
the report.

An opinion was subsequently promulgated by a VA physician in 
November 1999.  This opinion was as follows:

[The veteran] is a 47 year old male 
veteran born in 1952 who served on active 
duty from February 4, 1969 to July 6, 
1970.  He received a general discharge 
under honorable conditions which was 
later changed.  The veteran is seeking 
service connection bipolar disorder.  
This opinion regarding this veteran's 
claim for service-connection for bipolar 
disorder is based on a complete review of 
claimant's C-file and military medical 
records provided in the C-file.

Patient's history indicates his natural 
father had a history of antisocial 
behavior was imprisoned when patient was 
2 years old after being convicted for 
hijacking a semi-truck full of copper.  
He has a history of being physically 
abused by his stepfather between the ages 
of 6 and 15.  The abuse involved beating 
with a belt and/or by a 2 by 4 and was 
frequent.  He saw his natural father once 
at age 12 or 13.  He also has a history 
of being raised in foster homes during 
part of his childhood years.  His mother 
placed him in a foster home when she 
became pregnant with patient's sister.  
It appears his mother had an alcohol 
problem, as well.  His history is 
indicative of treatment with Ritalin 
presumably for an attention deficit 
hyperactivity disorder.  His history 
indicates he was arrested several times 
during his adolescence for fighting and 
assaults.  He was also arrested for 
shoplifting while in the [10th] grade.  
His alcohol use started while he was 12 
or 13 years old, and became a problem by 
1968.  By this time, he was also abusing 
[SD and barbiturates.  He quit school in 
the 10th grade and left home at age 15.  
He joined the Army at age 17.  He 
obtained a GED while in the Army. At the 
time of enlistment physical examination, 
the patient specifically denied any 
nervous trouble, any trouble sleeping, 
denied nightmares, depression or 
excessive worry, and denied excessive 
drinking or any narcotic or drug habit.  
He also denied any difficulty with school 
studies or teachers.  In addition, he 
denied ever having consulted or been 
treated by clinics, physicians or other 
practitioners within the past 5 years.  
In retrospect, it appears that the 
history he provided at the time of the 
enlistment physical was not accurate as 
he did have problems with excessive 
drinking as well as with narcotic or drug 
abuse, did have difficulty with school 
studies and teachers, and had been on 
Ritalin for hyperactivity, which must 
have been obtained through consultation 
or treatment by physicians prior to his 
enlistment.  The enlistment physical was 
normal and did not identify any specific 
physical or psychiatric disorder as being 
present.

During his military service, he reports 
increased use of alcohol and "soft 
drugs" until he was stationed in Germany 
where he began abusing other drugs.  His 
history indicates he began using 
marijuana and hashish in 1969 and heroin 
in 1970.  In 1977, the patient admitted 
to his physician, Dr. MacCarthy, that he 
used to be addicted to heroin, "but now 
it is alcohol."  When applying for 
extension of his vocational 
rehabilitation benefits, in a letter 
addressed to "To Whom it may concern" 
dated August 6, 1980, the patient states 
'Since AIT, I had started using soft 
drugs and alcohol until I was overseas, 
started using hard drugs, which were 
always readily accessible."

On 9/23/1969 the veteran's first sergeant 
referred him to the 209th General 
Dispensary in Germany asking for him to 
be seen by a psychiatrist as he had been 
on tranquilizers at home.  There was no 
mention of what problems, if any, the 
veteran was experiencing that resulted in 
this referral.  A consult request was 
sent to psychiatry but the results were 
not available in the records provided for 
this review.  In a C &P examination dated 
11/24/95, [the examiner] mentions a 
"statement of an evaluation in Germany 
by a psychiatrist in 1969 of impression 
that he was immature and withdrawn in his 
behaviors."  The veteran went on AWOL 
from 2/22/1970 until 3/2/1970.  His rank 
was reduced from E3 to E2 on 4/3/1970.  
Following his return from AWOL, he was 
seen at the General Dispensary on 
3/12/1970 with complaints of nervousness, 
depression, weight loss and insomnia.  He 
was started on Librium 10 mg three times 
a day, and was referred to Mental Health 
with a diagnosis of situational 
depression.  He was seen again at the 
209th General Dispensary on 3/21/1970 
requesting an appointment for psychiatry.  
The findings of the psychiatric 
consultation were not available in the 
records provided.  However, the veteran 
was seen at the General Dispensary again 
on 3/25/1970.  During that visit, the 
veteran reported that MHCS has offered 
him nothing.  He still complained of 
depression, feeling of being withdrawn 
from people, and nervousness.  He also 
reported getting in trouble with his 
company.  He indicated no help from 
Librium.  He was started on Valium 5 mg 
t.i.d. and a psychiatric consultation was 
requested.  The entry for this visit also 
indicates the veteran desired 212 
separation.  It is not know[n] whether a 
psychiatric consultation was completed 
following this visit.  He was seen two 
more times in April, 1970 at the 
dispensary for stiffness of the neck that 
was diagnosed as torticollis.  The 
entries made during these visits did not 
mention the status of his previous 
complaints of depression or nervousness.  
He reported to the general dispensary on 
May 14, 1970 with complaints of stomach 
trouble and became very unhappy that he 
was not being seen.  It was noted that he 
used insulting language.

In response to his request to change the 
type of military discharge, the Army 
Board for Correction of Military Records 
indicated that non-judicial punishment 
was imposed 6 times on this veteran for 
failure to go to his place of duty, and 
for disobeying a lawful order from an NCO 
and that he repeatedly failed to respond 
to counseling services.  The Board also 
referred to a June 12, 1970 psychiatric 
evaluation in which he was diagnosed as 
having character and behavior disorder.

In the "Report of Medical History" 
filled out by the veteran on 6/15/1970 
prior to his discharge from military 
service, he indicated he was experiencing 
frequent difficulty sleeping and 
indicated yes to "nervous trouble of any 
sort".  The physician who conducted the 
separation physical examination did not 
comment on these complaints in his 
summary.  His report did not mention any 
psychiatric disorder.  The veteran was 
given a general discharge from military 
service.

Following his discharge from military 
service, the veteran continued heavy use 
of alcohol and illicit drugs.  He has a 
history of head injuries in 1977, 1980 
and 1987.  His history indicates he was 
arrested at age 20 for drug possession, 
and was jailed in 1979 for theft of a 
vehicle.  He stopped using drugs and 
alcohol in 1980 following which he was 
diagnosed as suffering from Bipolar 
Disorder.  Psychological testing done in 
August 1979 indicated the patient had a 
sociopathic personality and emotionally 
unstable personality.

Summary of Findings:

This is a 47 year old male veteran with a 
history of being physically abused as a 
child.  He also spent time in foster 
care.  He had behavioral and legal 
problems during his childhood and teenage 
years and began abusing alcohol in his 
early teens.  He began to abuse other 
drugs by age 16.  His history also 
indicates he was treated with Ritalin for 
hyperactivity.  There are also several 
reports based on history provided by the 
patient that indicate he was abusing 
alcohol and drugs before enlisting and 
while in military service.  There is no 
documentation or report indicating he was 
treated for a mood disorder prior to 
enlistment.  The enlistment physical did 
not note any psychiatric problems.  The 
patient's diagnosis of bipolar disorder 
several years later is not related to his 
history of being physically abused, or 
being treated for hyperactivity or his 
abuse of alcohol or drugs prior to 
enlistment.

At the time of enlistment, the veteran 
denied any drug or alcohol problems and 
denied any previous consultation or 
treatment with physicians.  It appears 
that his 1st sergeant referred him to the 
general dispensary in Germany because of 
his history of having been on 
tranquilizers.  He was referred for 
psychiatric consultation.  However, this 
reviewer was unable to find any reports 
generated as a result of psychiatric 
consultations.  The patient was treated 
with Librium and then Valium at the 
general dispensary for complaints of 
nervousness, depression, weight loss and 
insomnia.  These complaints were 
diagnosed as situational depression.  
These symptom complaints by the patient 
were most probably related to his drug 
abuse or they could have been the result 
of his particular circumstances at that 
time.  He had just returned from AWOL and 
was facing punishment.  His rank was 
reduced as a result of his AWOL a few 
days after he was seen in the clinic for 
these specific complaints.  There is 
indication that he was diagnosed as 
suffering from a character and behavior 
disorder while in military service.  He 
has a history of behavioral and legal 
problems during his childhood.  There is 
no indication of any symptoms of bipolar 
disorder documented in the military 
medical record.  One could attempt to 
attribute his behavioral problems to an 
undiagnosed bipolar at this time.  
However, this would be mere speculation.  
At the time of his discharge from 
military service, he indicated he was 
having frequent difficulty sleeping and 
that he had experienced "nervous 
trouble".  The discharge physical 
examination did not identify any
psychiatric disorder.

Based on the records provided for this 
review, there is no indication that the 
patient's bipolar disorder is due to 
military service.  It is not possible to 
medically determine, based on the 
information available, that the patient's 
bipolar disorder began during his 
military service, without resorting to 
speculation or conjecture.

In a December 1999 statement, the veteran's representative 
contended that the benefit of the doubt doctrine should be 
applied in the instant case, and that the veteran be granted 
service connection for his bipolar disorder.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Certain chronic disorders, including a psychosis, are 
accorded a presumption of service connection if the disorder 
is manifest to a degree of at least 10 percent within one 
year after separation from service.  38 U.S.C.A. § 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  Bipolar disorder is a 
psychosis and is accorded the presumption of service 
connection.  Sanden v. Derwinski, 2 Vet. App. 97, 99 (1992).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  Initially, the Board notes that it concurs with 
the RO's finding that the February 1998 statement from the 
veteran's VA psychiatrist constitutes new and material 
evidence to reopen the veteran's claim.  This statement 
provides a competent medical opinion which relates the 
veteran's current bipolar disorder to his period of active 
duty.  Therefore, the Board finds that this statement bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has been presented.  38 C.F.R. § 3.156(a).  
Additionally, the Board finds that the February 1998 
psychiatric statement, along with the May 1987 statement from 
the Director of the Outpatient Substance Abuse program, 
provide the requisite medical nexus between the veteran's 
current bipolar disorder and his period of active duty 
sufficient to well ground the claim; the claim is well 
grounded.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
a bipolar disorder does not end with the finding that the 
case is well-grounded.  In determining that the veteran's 
claim is well-grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  However, once the claim is found to be well-
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  

In the adjudication that follows, the Board must account for 
the evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  An expressed recognition of the 
difficulties of remembering specific dates or events that 
happened long ago would also be pertinent.  Although 
credibility is often determined by the demeanor of a witness, 
a document may also be credible evidence.  The Court in 
Savage noted that in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage at 496.

The Board notes that VA has obtained medical records 
concerning the treatment the veteran has had for his bipolar 
disorder, has had him examined, provided him with the 
opportunity to present testimony regarding his claim, and 
obtained a medical opinion from the VHA.  There does not 
appear to be any pertinent medical evidence that is not of 
record or requested by the RO.  Thus, the Board finds that VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to this claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

As noted above, the veteran reported in various medical 
records and statements on file that he had drug and alcohol 
problems during his period of active service.  However, he 
now contends that these problems did not begin until after 
service.  In the October 1998 Supplemental Statement of the 
Case, the Hearing Officer found the evidence that the veteran 
had drug and alcohol problems during service to be entitled 
to more weight as they were made closer in time to the 
veteran's period of service.  The Hearing Officer also noted 
that these statements were made when the veteran was seeking 
treatment, and before he ever sought compensation benefits.  
The Board concurs with the findings of the Hearing Officer.  
Moreover, the Board notes that the vast majority of the 
medical records and statements on file support the finding 
that the veteran had drug and alcohol problems during 
service.

The Board notes that the veteran's representative took 
exception to the Hearing Officer's findings regarding the 
credibility of the evidence in support of the veteran's 
claim.  However, as stated above, VA is free to address the 
credibility of the evidence on file at the merits 
adjudication stage.  In the instant case, the veteran 
submitted contradictory statements regarding his history of 
drug and alcohol abuse.  The Board notes that if the veteran 
did have drug and alcohol problems during service, that could 
account for his in-service problems such as mood swings.  
Consequently, the Hearing Officer was obligated to address 
this contradiction and make a determination as to which 
evidence was entitled to more weight, to include the 
veteran's possible motivations in making these contradictory 
statements.  As stated above, the Board concurs with the 
Hearing Officer's determination.  

Turning to the May 1987 and February 1998 medical statements, 
it is noted that, for the reasons stated above, the Board has 
determined that the evidence shows that the veteran had drug 
and alcohol problems during service.  Therefore, it is 
possible that the veteran's in-service problems were due to 
drug and alcohol abuse and not a bipolar disorder.  
Consequently, the veteran's in-service drug and alcohol use 
must be taken into consideration in order to accurately 
determine whether the veteran's bipolar disorder began during 
his active service.  It was for this reason that the Board 
requested a VHA opinion in September 1999.  As stated above, 
the November 1999 VHA physician opined that

[b]ased on the records provided for this 
review, there is no indication that the 
patient's bipolar disorder is due to 
military service.  It is not possible to 
medically determine, based on the 
information available, that the patient's 
bipolar disorder began during his 
military service, without resorting to 
speculation or conjecture.

(Emphasis added).  An award of service connection may not be 
based on resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102 (1999); see also Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board finds that the November 1999 VHA opinion is 
entitled to more weight than the May 1987 and February 1998 
medical statements.  Nothing on file shows that the Director 
of the Outpatient Substance Abuse program reviewed the 
veteran's service medical records prior to issuing his May 
1987 opinion.  With respect to the February 1998 statement, 
the Board notes that this was issued by a physician who had 
been treating the veteran for several years, and that the 
physician noted that he had reviewed service medical records 
and other medical records.  However, unlike the November 1999 
VHA physician, it is not clear whether or not he had all of 
the veteran's service medical records available for review, 
or that he reviewed the entire claims folder.  It is also 
noted that the November 1999 VHA physician's review of the 
claims folder would have included the May 1987 and February 
1998 medical statements.  Finally, neither the May 1987 nor 
the February 1998 medical statement discussed the effects of 
the veteran's in-service drug and alcohol use, while the 
November 1999 VHA physician was specifically requested by the 
Board to take this into account.

For the reasons stated above, the Board has determined that 
the November 1999 VHA opinion is entitled to the most weight 
on the issue of whether or not the veteran's bipolar disorder 
was incurred in or aggravated by his active service.  The 
physician who rendered this opinion concluded that the 
veteran's bipolar disorder is not related to service.  The 
Board finds that the preponderance of the evidence shows that 
the veteran's bipolar disorder was not present during 
service.  Further, a review of the medical records on file 
does not show a diagnosis of or treatment for a bipolar 
disorder, or any other type of psychosis, until many years 
after the veteran's discharge.  Thus, the Board concludes 
that the preponderance of the evidence is against the grant 
of service connection for a bipolar disorder on either a 
direct or a presumptive basis.  As the preponderance of the 
evidence is against the claim, the reasonable doubt doctrine 
is not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Hepatitis

Background.  The RO received the veteran's claim of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for hepatitis C in November 1994.  At that 
time, the veteran asserted that his hepatitis C was incurred 
during his hospitalization at the Denver VAMC in August 1994.  
He stated that he was subsequently transferred to the Fort 
Lyon VAMC and was confirmed to be positive for hepatitis C.  
Further, he contended that all blood work done at the Denver 
VAMC showed that he did not have hepatitis C, but it showed 
up a few days later at the Fort Lyon VAMC.  The veteran 
contended that he was sure the hepatitis C was received from 
another patient that he was hospitalized with.

VA medical records were subsequently obtained which confirmed 
that the veteran was hospitalized at the Denver VAMC from 
August to September 1994, at which time he was transferred to 
the Fort Lyon VAMC.  

The records from the August to September 1994 hospitalization 
show that the veteran was admitted for psychiatric evaluation 
after a suicide attempt where he cut his wrist.  The 
Discharge Summary from this hospitalization noted, in part, 
that the veteran attempted to deal with his stress in a 
constructive way, and most notably attended to one particular 
patient on the ward with great attentiveness.  The records 
from the subsequent hospitalization at Fort Lyon confirm that 
the veteran was diagnosed with hepatitis C.  Additionally, 
these records note that the veteran believed his hepatitis C 
was due to "biohazards" at the VA facility.

As summarized in a November 1994 statement from the Denver 
VAMC Medical Director, the treatment records from the Denver 
VAMC period of hospitalization noted that the veteran was 
particularly invested in helping a particular gentleman who 
had a number of medical problems.  The Medical Director also 
stated that this fellow patient was in need of intensive 
staff assistance with activities of daily living.  However, 
by August 8, 1994, nurses' notes indicated that the veteran 
was showing over-involvement in the treatment of other 
patients.  On that date he was encouraged to focus on his own 
treatment issues and limits were set regarding the degrees to 
which he could involve himself in helping others.  On August 
15, 1994, at 3:00 a.m., the veteran was found in a fellow 
patient's room and was asked to leave and allow the nursing 
staff to attend to the patient's needs.  On September 1, 
1994, at 4:30 a.m., the veteran was found back in the same 
patient's room attempting to empty the urinal.  The Medical 
Director stated that the policy on the psychiatric units 
clearly precluded patients from assisting with nursing tasks 
and the staff on the veteran's ward indicated that they made 
this clear to the veteran on several occasions.  Moreover, 
the Medical Director stated that in 1980 the veteran was 
noted as having abnormal liver function tests, and that a 
diagnosis of chronic active or persistent hepatitis was 
entertained then.  Further, the Medical Director stated that 
the veteran had an abnormal liver function tests upon his 
admission in August 1994.  Because the veteran's liver 
function tests continued to be abnormal after admission, he 
was tested for various types of hepatitis and was confirmed 
to have hepatitis C.  The Medical Director emphasized that 
the veteran's distress regarding the diagnosis of hepatitis C 
was understandable.  Nevertheless, he had been noted since 
1980 to have liver test abnormalities, and cutting himself 
prior to admission, which exposed him to the potential of 
acquiring hepatitis C.  The Medical Director also emphasized 
that the veteran was repeatedly instructed not to attempt to 
provide nursing assistance to the fellow patient from whom he 
apparently thought he contracted hepatitis C.

VA medical records show a finding of questionable chronic 
active hepatitis or chronic persistent hepatitis in July 
1980, as well as a history of IV drug abuse.

Also on file is an October 1980 workers' compensation 
application from the veteran.  This record shows that the 
veteran was employed at the Salt Lake City VAMC in October 
1980.  While emptying trash in the Nurses station, needles in 
the bag punctured his right knee as he carried the bag from 
the room.  Thereafter, he was seen and treated by  the 
"O.D." physician.  

In a February 1995 statement, the veteran, among other 
things, described the assistance he gave to the fellow 
patient during his 1994 hospitalization at the Denver VAMC.  
This included making his bed, mopping his floor, doing his 
laundry, helping him into the shower, or situating him on the 
toilet.  Further, the veteran contended that he did this with 
permission of that patient's physician.  The veteran 
emphasized that he was not diagnosed with hepatitis C until 
he after he was transferred from the Denver VAMC to the Fort 
Lyon VAMC.  Moreover, he reported that after he was diagnosed 
with hepatitis C, he asked the other patient if he had 
hepatitis C and the other patient responded in the 
affirmative.

In a June 1995 rating decision, the RO denied the veteran's 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for hepatitis C.  The RO noted that treatment records 
from 1980 showed that the veteran had an intravenous drug 
history and abnormal liver function tests, as well as a 
diagnosis of positive hepatitis associated antigen, with 
question of chronic active hepatitis or chronic persistent 
hepatitis.  The RO also summarized the VA medical treatment 
records concerning the veteran's involvement with the other 
patient.  Based on the foregoing, the RO concluded that the 
evidence did not establish that the veteran had sustained 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination at a VA facility.

The veteran appealed the denial of his 38 U.S.C.A. § 1151 
claim to the Board.  In his December 1995 Notice of 
Disagreement, the veteran reiterated his contention that he 
had hepatitis C from helping the other patient during his 
period of hospitalization.  The veteran also alleged that if 
his records showed he had hepatitis in July 1980, then the 
medications he had been prescribed from the VA contributed to 
the disability.  Further, he asserted that his hepatitis C 
may have been caused by the needle puncture to his knee while 
working at a VA facility in October 1980.  

At his February 1998 personal hearing, the veteran testified 
that his current medications were Lithium Carbonate, Valproic 
acid, and Tempazepam.  When asked how the medication and 
treatment was handling his current condition, he responded 
that he went through a very serious issue in 1994, but 
indicated that he was doing okay, stability wise, at the time 
of the hearing.  However, he stated that there were 
"contraindications" because he had a very serious liver 
disease.  He testified that in some respects the Valproic 
acid was "contraindicated" because of his liver problems.  
The veteran also testified that his alcohol was totally 
"contraindicated" with his hepatitis C.  Further, he 
testified that he was no longer working, and was on 
disability retirement from the Postal Service because of 
various medical problems including his hepatitis C.  

As noted above, various other VA medical records are on file 
that cover the period from October 1977 to November 1995.  As 
noted above, these records show a finding of questionable 
chronic active hepatitis or chronic persistent hepatitis in 
July 1980, as well as a history of IV drug abuse.  In August 
1989, the veteran was found to have liver disease.  These 
records also show treatment for hepatitis C beginning in 
1994.  Records from November 1995 note that the veteran's 
current medications were Depakote, Lithium, and Temazepam.  
However, a review of these records shows no competent medical 
opinion that the veteran's hepatitis C is due to VA medical 
treatment.  

The Board also notes that the veteran submitted medical 
treatise evidence concerning hepatitis.  Among other things, 
this treatise evidence noted that since 1978 a number of 
reports had indicated a possible association between sodium 
valproate therapy and the occurrence of hepatitis.  


Legal Criteria.  In pertinent part, 38 U.S.C.A. § 1151 
provides that, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151, as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment, was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization or medical or surgical 
treatment and additional disability, and that there be no 
identification of "fault" on the part of VA.  The Supreme 
Court further found that the then implementing regulation, 38 
C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C.A. § 1151 with respect to the 
regulations inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
Supreme Court 552, 556 n.3 (1994):  "We do not, of course, 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease's or injury's 
natural progression, occurring after the date of treatment. . 
. . VA's action is not the cause of the disability in those 
situations."  In sum, the Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA medical treatment and additional 
disability but not that every additional disability was 
compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel in January 1995.  In essence, that opinion stated 
that "our conclusion is that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the 'no fault' rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the expressed or implied consent 
of the veteran, or in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above listed 
exceptions, the additional disability will be compensated as 
if service connected.

The Board notes that, effective in October 1, 1997, 38 
U.S.C.A. § 1151, relating to benefits for persons disabled by 
treatment or vocational rehabilitation, was amended by 
Congress.  See § 422(a) of PL 104-204.  The purpose of the 
amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under § 1151.  However, 
in an opinion from the Department of Veterans Affairs General 
Counsel, it was held that all claims for benefits under 38 
U.S.C.A. § 1151 filed before October 1, 1997, such as the 
claim at issue here, must be adjudicated under the provisions 
of 38 U.S.C.A. § 1151 as they existed prior to October 1997.  
VAOPGCPREC 40-97 (December 31, 1997).  The Board is bound in 
its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the Chief Legal Officer of the Department.  38 U.S.C.A. § 
7104(c) (West 1991).  Accordingly, the revised provisions of 
§ 1151 are not applicable to this claim.

In Sweitzer v. Brown, 5 Vet. App. 503 (1993), the Court held 
that entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 are available only when the 
injury or aggravation of injury resulted from the treatment 
itself; there is no entitlement when disability results 
coincidental with the receipt of VA treatment.


Analysis.  As an initial matter, the Board finds that 
competent medical evidence is necessary to well ground the 
veteran's claim of compensation for hepatitis C pursuant to 
38 U.S.C.A. § 1151.  The Board notes that hepatitis C is an 
internal condition, not subject to lay observation.  
Consequently, competent medical evidence is necessary in 
order to well ground the veteran's claim.  See Grottveit at 
93; see also Savage v. Gober, 10 Vet. App. 488 (1997) (where 
the disability is of the type as to which lay observation is 
not competent to identify its existence, medical evidence ... 
is needed to provide a nexus between the veteran's symptoms ... 
and the currently diagnosed disabilities).

In the instant case, the Board finds that the veteran's claim 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hepatitis C is not well grounded.  The Board acknowledges 
that the veteran had been diagnosed with hepatitis C, and 
that the evidence on file shows VA medical treatment for 
various conditions, including several periods of 
hospitalization.  However, the provisions of 38 U.S.C.A. § 
1151 do not provide compensation for disabilities that are 
merely coincidental with the receipt of VA treatment and not 
the result of action by VA.  Sweitzer, 5 Vet. App. at 505.  
Here, no competent medical evidence is on file which relates 
the veteran's hepatitis C to any VA treatment.  Without such 
medical nexus evidence, the veteran's claim is not well 
grounded and must be denied.  See Caluza at 506.  

The only evidence in support of the 38 U.S.C.A. § 1151 claim 
are the veteran's own contentions.  Issues of medical 
diagnosis or medical causation require competent medical 
evidence in order to have probative value.  See Grottveit at 
93.  Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
well ground the claim.  Grottveit at 93; Caluza at 504.

With respect to the medical treatise evidence submitted by 
the veteran, the Board notes that it has been held that a 
medical treatise which discusses the plausibility of a link 
between a current disability and the incurrence of an injury 
can be sufficient to meet the nexus requirement if the 
treatise evidence discusses the relationship between the two 
with a "degree of certainty such that . . . there is at least 
plausible causality based upon objective facts . . . "  
Wallin v. West, 11 Vet. App. 509, 514 (1998); citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  In the instant case, the 
medical treatise evidence submitted by the veteran does not 
provide a relationship between the veteran's current 
hepatitis C and his VA medical treatment with any degree of 
certainty so as to qualify as competent medical evidence. 

Furthermore, the Board notes that the veteran has alleged 
that his hepatitis C is due either from his voluntary help to 
another patient during a period of VA hospitalization from 
August to September 1994, or from a needle injury that 
occurred while he was working at a VA facility in 1980.  As 
mentioned above, the Court held in Sweitzer, supra, that 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 are available only when the injury or aggravation of 
injury resulted from VA medical treatment.  Neither of these 
situations alleged by the veteran involve VA treatment.  The 
first situation involves assistance to another patient that 
the veteran affirmatively took upon himself to provide.  
Moreover, the evidence on file shows that this assistance was 
actually discouraged by the officials at the VAMC.  The 
second situation occurred while the veteran was working at a 
VA facility, and not when he was receiving medical treatment.  
Thus, even if there was competent medical evidence relating 
the veteran's hepatitis C to either of these incidents he 
would still not be entitled to compensation under 38 U.S.C.A. 
§ 1151 because neither situation was actually VA medical 
treatment.

As an additional matter, the Board notes that the evidence on 
file indicates that the veteran had hepatitis prior to both 
the October 1980 needle puncture and the 1994 
hospitalization.  As noted above, medical records from July 
1980 reflect a finding of questionable chronic active 
hepatitis or chronic persistent hepatitis.  No evidence is on 
file which shows that the veteran's hepatitis was aggravated 
by VA medical treatment.

For the reasons stated above, the Board finds that the 
veteran's claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for hepatitis C is not well grounded and 
must be denied.  As the veteran has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

It is noted that the RO did not specifically deny the 
appellant's claim on the basis of it being not well-grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the RO has advised the 
veteran of the evidence necessary to well ground his claim, 
and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well-ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.


ORDER

Entitlement to service connection for a bipolar disorder is 
denied.

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for hepatitis C is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

